       Case 2:06-cr-00710-ER Document 292 Filed 08/21/20 Page 1 of 9



                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


United States of America                :     CRIMINAL ACTION
                                        :     NO. 06-710-02
      v.                                :
                                        :
Christopher Young.                      :


                          M E M O R A N D U M


EDUARDO C. ROBRENO, J.                              August 21, 2020


I.    Introduction
      Christopher Young, who is serving a sentence for armed

robbery and is suffering from a number of medical conditions,

moves for compassionate release. He argues that his medical

conditions together with the risk of COVID-19 constitute

extraordinary and compelling reasons for granting compassionate

release. The motion will be denied because, even assuming

Young’s case presents extraordinary and compelling reasons, the

§ 3553(a) factors do not warrant granting compassionate release.


II.   Background
      In 2008, the Court sentenced Christopher Young to 280

months’, or roughly 23 years’, imprisonment. The sentence was

imposed for an armed robbery, for which Young pleaded guilty to

two counts of Hobbs Act robbery and one count of using a firearm

in connection with a crime of violence. Young conspired with

three co-defendants, including two insiders, to stage the armed
      Case 2:06-cr-00710-ER Document 292 Filed 08/21/20 Page 2 of 9



robbery of a Walmart. The conspiracy was completed, and the co-

conspirators, who managed to obtain access to the store’s safe,

got away with $351,563. For his role as a gunman, Young was

compensated with $30,000. Aside from approximately $17,000, no

other money was recovered.

    At sentencing, the Court determined Young’s criminal

history category was VI and categorized him as a career

offender. Prior to this prosecution, Young was convicted of the

following: unauthorized use of an automobile (in 1989, age 16),

receiving stolen property (in 1990, age 17), carrying a firearm

in public (in 1991, age 18), possession with intent to deliver a

controlled substance (in 1993, age 20), contempt of court (in

1993, age 20), and disorderly conduct (in 2000, age 27). Young

was still on parole—it had been less than two years since he was

released from prison—when he committed the Walmart robbery that

led to the conviction underlying his current sentence.

    Young was sentenced to 280 months’ imprisonment based on

the career offender guideline. The guideline range, based on his

criminal history category and the offense level, provided for

151 to 188 months’ imprisonment, and a mandatory consecutive 84-

month sentence for the firearm count applied. But, under the

career offender guideline, the applicable range was 262 to 327

months’ imprisonment. U.S. Sentencing Guidelines Manual

§ 4B1.1(c)(2)(B) (U.S. Sentencing Comm’n 2018). Thus, this 280-

                                   2
      Case 2:06-cr-00710-ER Document 292 Filed 08/21/20 Page 3 of 9



month sentence was reached. The other armed robber, Shabazz, was

sentenced to 360 months’ imprisonment. And the two insiders, who

cooperated with the government, received sentences of 48 months’

and 66 months’ imprisonment.

    Young has now served 163 months (about 13½ years), or 67

percent of his sentence, assuming he receives all remaining good

conduct credit, which would make his release date January 23,

2027. In his approximately 13 years of imprisonment, he has

committed seven disciplinary infractions, including one—

possessing alcohol—in the most serious category.

    Young now moves for compassionate release on the basis of

his underlying health conditions that make him susceptible to

COVID-19. At 47-years-old, he suffers from morbid obesity, end-

stage renal disease, and hypertension, as well as other

ailments. These three health conditions are risk factors for

COVID-19, and the government does not dispute that they provide

a basis for granting compassionate release. Instead, the

government contends that Young should not be released based on

the § 3553 factors and the danger he poses to the community.


III. Legal Standard
    Under the compassionate release provision, the Court may,

on the defendant’s motion, “reduce the term of imprisonment” of

the defendant “after considering the factors set forth in

section 3553(a)” if (1) the administrative exhaustion

                                   3
        Case 2:06-cr-00710-ER Document 292 Filed 08/21/20 Page 4 of 9



requirement is met, (2) “extraordinary and compelling reasons

warrant such a reduction,” and (3) “such a reduction is

consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1).


IV.   Discussion
      The motion will be denied because the § 3553(a) factors do

not warrant compassionate release. Young’s violent crime and his

criminal history show that his release at this time would

undermine the goals of sentencing. Under these circumstances,

compassionate release is not warranted.

      The only issue the Court needs to address in this case is

whether Young’s release is warranted by the § 3553(a) factors.

The parties dispute whether the Sentencing Commission’s policy

statement is binding, and the parties agree that there are

extraordinary and compelling reasons for granting compassionate

release in this case. The Court need not decide either of these

issues here.1 Regardless of whether the policy statement is

binding, and assuming that there are extraordinary and


1 The Court recently held that the Sentencing Commission’s policy statement is
not binding in this situation and that “the Court can make its own
independent determination as to extraordinary and compelling reasons when the
defendant moves for compassionate release.” United States v. Andrews, --- F.
Supp. 3d ----, No. 05-cr-280-02, 2020 WL 4812626, at *4 (E.D. Pa. Aug. 19,
2020). In that same opinion, the Court articulated a standard for determining
what constitutes extraordinary and compelling reasons, which the parties do
not address because the standard was articulated after the briefing in this
case was complete. Id. at *11 (“Thus, ‘other’ situations warranting a finding
of extraordinary and compelling reasons may also be found when there are
unusual conditions (extraordinary) and continued imprisonment results in a
significant collateral or secondary harm to the defendant (compelling).”).

                                      4
         Case 2:06-cr-00710-ER Document 292 Filed 08/21/20 Page 5 of 9



compelling reasons for granting compassionate release, the

§ 3553(a) factors do not warrant granting the motion. Thus, the

motion can be denied on the basis of the § 3553(a) factors

alone.

    Before granting compassionate release, the Court must

consider the § 3553(a) factors. 18 U.S.C. § 3582(c)(1). And the

Court may, in its discretion, deny the motion for compassionate

release on the basis of the § 3553(a) factors. United States v.

Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020). Not every § 3553(a)

factor is applicable to compassionate release motions. United

States v. Spivey, --- F. Supp. 3d ----, No. 10-cr-00059-01, 2020

WL 3828600, at *2 (E.D. Pa. July 8, 2020). The Court has

previously identified the relevant § 3553(a) factors:

    (1) the nature and circumstances of the offense and

    the history and characteristics of the defendant;

    (2) the need for the sentence imposed—

    (A) to reflect the seriousness of the offense, to

    promote respect for the law, and to provide just

    punishment for the offense;

    (B) to afford adequate deterrence to criminal conduct;

    (C) to protect the public from further crimes of the

    defendant; and




                                      5
      Case 2:06-cr-00710-ER Document 292 Filed 08/21/20 Page 6 of 9



    (D) to provide the defendant with needed educational

    or vocational training, medical care, or other

    correctional treatment in the most effective manner;

    . . . [and]

    (6) the need to avoid unwarranted sentence disparities

    among defendants with similar records who have been

    found guilty of similar conduct[.]

Id. at *2 (alterations in original) (citing 18 U.S.C.

§ 3553(a)).

    Where the defendant’s crime was violent and the defendant

has a significant criminal history, the § 3553(a) factors do not

favor compassionate release. In Spivey, the defendant was

serving a sentence for violent robberies, had three juvenile

delinquency adjudications prior to his commission of the

robberies, and had three disciplinary infractions in prison. ---

F. Supp. 3d at ----, 2020 WL 3828600, at *3. The Court held that

“the Section 3553(a) factors do not warrant compassionate

release.” Id. It reasoned that “[t]he full sentence imposed by

the judgment in this case is necessary to protect the safety of

the community, to reflect the seriousness of the underlying

crime, and in light of both the violence surrounding Defendant’s

underlying crime and his history with the criminal justice

system.” Id. (citations omitted).



                                   6
        Case 2:06-cr-00710-ER Document 292 Filed 08/21/20 Page 7 of 9



     Likewise, where the defendant has a history of recidivating

and has not served a large portion of his sentence, the

§ 3553(a) factors do not warrant compassionate release. In

United States v. Sotomayor, the defendant had “served 100 months

of a 216-month sentence for a $1.5 million fraudulent scheme,

committed after two previous fraud convictions.” No. 11-cr-672

(E.D. Pa. July 8, 2020). The Court held that compassionate

release was not warranted based on the § 3553(a) factors. Id. It

reasoned that given the seriousness of the crime and the

recidivist history of the defendant, releasing the defendant

more than 100 months early would undermine the sentencing goals

that the sentence reflect the seriousness of the offense,

promote respect for the law, provide just punishment, afford

adequate deterrence, and protect the public. Id.

     This case is like Spivey and Sotomayor in that granting

compassionate release would undermine sentencing goals. It is

true that the need to provide Young with medical care and

protection against COVID-19 weigh in favor of compassionate

release.2 But this factor is outweighed by the other § 3553(a)


2 The government argues that Young is safer in prison because travelling to
obtain dialysis in Philadelphia, as Young must, will expose him to a greater
risk of contracting COVID-19 than he faces at the in-house dialysis unit at
FMC Devens, where he is currently housed. But the argument that prisons are
safer than non-custodial settings is belied by the widely-available
statistics showing that prisons have a higher coronavirus positivity rate.
Compare Centers for Disease Control and Prevention, Testing Data in the U.S.,
https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/testing-in-us.html
(last visited Aug. 20, 2020) (reporting a nationwide 9 percent positivity
rate), with Federal Bureau of Prisons, COVID-19 Inmate Test Information,

                                      7
        Case 2:06-cr-00710-ER Document 292 Filed 08/21/20 Page 8 of 9



factors, which weigh against granting the motion because the

sentencing goals of just punishment, deterrence, and protecting

the public would be undermined by Young’s release.

     The seriousness of Young’s offense is highlighted not only

by the amount of the proceeds from the crime but also by the use

of a firearm. And Young’s history indicates he is a danger to

the public. Young has a history of recidivating, with an

extensive criminal history, and his crime was violent in that he

threatened violence in committing the robbery. Further, Young

has more than a hundred months left on his total sentence, or

more than six years, assuming he is awarded all the available

remaining good conduct credit. Thus, releasing Young at this

time would undermine the goals that the sentence reflect the

seriousness of the offense, promote respect for the law, provide




https://www.bop.gov/coronavirus/ (last visited Aug. 20, 2020) (reporting
11,552 positive tests out of 44,844 total tests conducted, or about a 25
percent positivity rate). And a difference in testing protocol is unlikely to
account for the differences in positive test rates because “[t]esting of
inmates within the institution and by the local hospital is conducted in
accordance with CDC and local health department guidance.” Federal Bureau of
Prisons, Correcting Myths and Misinformation about BOP and COVID-19,
https://www.bop.gov/coronavirus/docs/correcting_myths_and_misinformation_bop_
covid19.pdf (last visited Aug. 20, 2020). Instead, it appears that custodial
settings present a higher risk of contracting COVID-19, especially when
compared to places, like Philadelphia, which have managed to prevent the
spread of the coronavirus, at least to some degree. See Andrews, --- F. Supp.
3d at ----, 2020 WL 4812626, at *1 (“Particularly at risk, because of the
inherent conditions of incarceration, were persons kept in custodial
environments.”); Ellen Barry, U.S. Northeast, Pummeled in the Spring, Now
Stands Out in Virus Control, N.Y. Times (July 22, 2020)
https://www.nytimes.com/2020/07/22/us/coronavirus-northeast-governors.html
(“Along the East Coast, from Delaware through Maine, new case reports remain
at a low level, a small fraction of their April peak.”).

                                      8
      Case 2:06-cr-00710-ER Document 292 Filed 08/21/20 Page 9 of 9



just punishment, afford adequate deterrence, and protect the

public.

     Therefore, the Court will exercise its discretion to deny

compassionate release on the basis of the § 3553(a) factors.


V.   Conclusion
     For the foregoing reasons, Young’s motion for compassionate

release will be denied. An appropriate Order follows.




                                   9
